Citation Nr: 0617655	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-11 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim of entitlement to 
service connection for diabetes mellitus, type II.  


FINDINGS OF FACT

1.  The veteran did not have service in the Republic of 
Vietnam.

2.  The veteran does not have diabetes mellitus, type II, 
that was caused or aggravated by his service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred as a result of 
the veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran argues that service connection for diabetes 
mellitus, type II, is warranted because he was exposed to 
Agent Orange while in transit to his duty station in 
Thailand, and that the presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6)(iii) should apply.  Specifically, in his notice 
of disagreement, received in September 2003, he argued, "I 
know that I had to go through Tan Son Nhut Air Base, Viet Nam 
(Saigon), and thus should be entitled to this condition as 
service-connected."     

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  In addition, disease 
associated with exposure to certain herbicide agents will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  38 
C.F.R. § 3.309, see also 38 C.F.R. § 3.307, Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The law provides a presumption of service connection for 
certain diseases, including diabetes mellitus, type II, which 
become manifest after separation from service in veterans who 
served in the Republic of Vietnam during the period from 
January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(emphasis added).  Service in the Republic of Vietnam for the 
purpose of the application of the presumption includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of VA has formally announced that a presumption 
of service connection based on exposure to herbicide exposure 
in Vietnam is not warranted for certain conditions including 
leukemia or "any . . . condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted."  See 59 Fed. Reg. 341 (Jan. 4, 
1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).

The veteran's service medical records do not show treatment 
for, or a diagnosis of, diabetes mellitus, type II.  The 
veteran's separation examination report, dated in August 
1969, shows that his endocrine system was clinically 
evaluated as normal, and that urinalysis was negative for 
sugar.  

As for the post-service medical evidence, it consists of VA 
medical reports, dated between 1998 and 2003.  This evidence 
shows that the veteran has been diagnosed with diabetes 
mellitus, type II.  

As an initial matter, the veteran's discharge (DD Form 214) 
shows that he served in the Air Force, and that his awards 
included RVCM (Republic of Vietnam Campaign Medal), and the 
VSM (Vietnam Service Medal).  His service records, to include 
his discharge, personnel file (AF-7), and a performance 
report (AF Form 910), indicate that between September 1968 
and September 1969, he was an inventory management 
specialist, RPC monitor, and PMEL AWP monitor, at Udorn 
Airfield in Thailand.  A "travel voucher or subvoucher" (DD 
Form 1351-2), and a supporting document, indicate that the 
veteran's itinerary on the way to Udorn in 1968 took him from 
Texas through: Travis Air Force Base in California, 
Anchorage, Alaska, Yokota, Japan, Clark Air Force Base in the 
Philippines, and Bangkok, Thailand.  None of the 
aforementioned records mention herbicides, duty in Vietnam, 
or passage through Vietnam. 

The Board notes that the Vietnam Service Medal was awarded to 
veterans who served between July 1965 and March 1973 in 
Vietnam, Thailand, Laos, or Cambodia in direct support of 
operations in Vietnam.  See U.S. Dep't. of Defense Manual of 
Military Decorations and Awards, Appendix D at D-20, July 
1990.  The RVCM is awarded to those personnel who (1) served 
in the Republic of Vietnam for 6 months during a specified 
period; or, (2) served outside the geographical limits of the 
Republic of Vietnam but contributed direct combat support to 
the Republic of Vietnam and Armed Forces for 6 months; or, 
(3) served in the Republic of Vietnam or outside its 
geographical limits for less than 6 months but were wounded, 
captured or killed.  Id. at 7.5.  

In summary, the veteran's service records do not mention 
exposure to herbicides, duty in Vietnam, or passage through 
Vietnam.  Given the foregoing, the Board finds that duty or 
visitation in the Republic of Vietnam is not shown for the 
purposes of the regulation governing the presumption of 
service connection for certain diseases due to herbicide 
exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

Finally, there is no competent medical evidence of record 
suggesting a causal link between any in-service disease or 
injury, including herbicide exposure, and the subsequent 
development of diabetes.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In this regard, the veteran is shown to 
have a medical history that includes obesity.  The earliest 
medical evidence of diabetes is dated in 1998.  This is about 
28 years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The claims file does not currently contain competent 
evidence showing that diabetes is related to the veteran's 
service.  The Board therefore finds that the preponderance of 
the evidence is against the claim, and the claim is denied.

The Board has considered the veteran's written statements 
submitted in support of his arguments that diabetes mellitus, 
type II, is related to service.  These statements are not 
competent evidence of a nexus between diabetes mellitus, type 
II, and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for diabetes mellitus, type II, 
must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in February 2003, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claim.  The RO's letter 
also informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

The VCAA letter was mailed to the appellant prior to the 
initial RO adjudication of his claim.  The timing of the 
notice of 38 C.F.R. 3.159 therefore complied with the 
requirement that the notice must precede the adjudication.  
See Mayfield v. 



Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds; 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  Since the service connection claim 
has been denied, any question as to the disability rating or 
the appropriate effective date to be assigned is rendered 
moot.  VA is not required, therefore, to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service and service 
medical records, and has obtained VA medical records.  
Although the veteran has not been afforded a VA examination, 
and an etiological opinion has not been obtained, the Board 
finds that the evidence, discussed supra, warrants the 
conclusion that a remand for an examination and/or 
etiological opinion is not necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) 
(2005); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, the veteran is not shown to have 
received treatment for, or a diagnosis of, diabetes during 
service, the first evidence of diabetes comes about 28 years 
after separation from service, and the claims file does not 
currently contain competent evidence showing that diabetes is 
related to the veteran's service.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 


be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).



ORDER

Service connection for diabetes mellitus, type II, is denied. 


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


